RABINOWITZ, Chief Justice,
concurring in part, dissenting in part.
While I concur in this court’s resolution of the impermissible data issue, I cannot agree with the court’s holding regarding the deportation issue.
At sentencing, Dale’s counsel urged that the objectives of sentencing could be best served by imposing a limited period of incarceration in light of the deportation.1 Although the superior court considered the Chaney goals of rehabilitation, reinforcement of social norms, isolation, and deterrence in imposing a sentence of incarceration, the court never mentioned Dale’s pending deportation. Knowledge that the defendant may be deported is one of the considerations which may influence the sentencing court to accord different weight to these goals. In State v. Tucker, 581 P.2d 223, 226 n.5 (Alaska 1978), we held that while a sentencing court may not ignore the Chaney goals in sentencing an illegal alien who faces deportation, the court may relegate those goals to “secondary importance” in light of the pending deportation.
For this reason, I am of the view that the likelihood of deportation should not be ignored in sentencing and would adopt the holding of Briscoe v. United States, 391 F.2d 984, 986-87 (D.C. Cir. 1968) (per cu-riam), which vacated the sentence that had been imposed because the sentencing judge “did not consider whether rehabilitation (or general achievement of sentencing objectives) was more likely with deportation than with long imprisonment.”
Since it does not appear from the superi- or court’s sentencing remarks that it considered the possibility of Dale’s deportation, I would vacate the sentence and remand for further sentencing proceedings.2

. In his sentencing brief, Dale contended:
The presentence report recommends incarceration ‘to isolate the defendant to prevent criminal conduct during the period of isolation, to deter the offenders and others, and because of community condemnation.’ Deportation will serve these goals as well as incarceration. Deportation essentially amounts to exile from the Alaskan society. Exile will serve to demonstrate to the defendant and others the seriousness with which the judicial system views drug offenses. Deportation and exile will serve to deter others because it is such a serious punishment, while exile will prevent the defendant from ever again having the opportunity to break the laws of Alaska. Deportation isolates the defendant from the society and prevents further criminal actions. Finally deportation does express societal condemnation by demonstrating that society’s views are strong enough in regard to drug offenses to require that the defendant never again enter the society whose drug laws he broke, [citation omitted]
He raised essentially the same point during argument at sentencing. After sentencing, Dale made a motion to the superior court to relax the time standards for submitting a Rule 35(a) motion to reduce sentence in view of his ordered deportation and the request of the British Consulate that Dale be deported rather than serve his sentence. The motion was denied.


. From the superior court’s silence concerning deportation, the majority concludes that “[i]t is evident that the judge had the possibility of Dale’s deportation in mind ... . ” In my view, such reasoning creates an incentive for the sentencing court to refrain from articulating reasons for imposing a particular sentence, *1065since silence will be interpreted as indicative of thoughtful consideration. It also discourages defense counsel from raising such arguments, since, as here, this is considered significant by the majority in concluding that this factor was taken into account. Admittedly, the majority’s conclusion makes our sentence review tasks easier, but only at the expense of reasoned sentencing decisions. In other (non-deportation) contexts, our decisions have demonstrated a reluctance to rely on a presumption of consideration of sentencing factors in the absence of some articulation. See Szeratics v. State, 572 P.2d 63, 67 (Alaska 1977) (Where sentencing court did not indicate reliance on Chaney criteria, and there was a basis for belief that improper factors were considered, remand for consideration of all Chaney criteria was necessary even though it could be inferred from the record that some of those criteria were considered.); Andrews v. State, 552 P.2d 150, 154 (Alaska 1976) (“Our review of the record has led us to the conclusion that the sentencing court’s stated reasons for imposing the sentence it did upon Andrews are lacking in the requisite degree of completeness which is required for effective appellate review of sentences.”).